Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group V, corresponding claims 1, 6-13, 15-16, 18-20 in the reply filed on 08/30/2021 is acknowledged. Claims 2-5, 14, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the first end of the deformation lines at the innermost edge in claim 12.
the second end of the deformation lines is located within a distance from said cutting edge that is less than 15% of the diameter of the respective disc-shaped element” (Applicant’s Figure 2 shows that the second end of the deformation lines is located from at the cutting edge).
the pattern of deformation lines…are mirror images…but are offset in claim 8 (drawing should be shown both patterns of deformation lines for mirror images and offset).
the pattern of deformation lines …. is identical in claim 9 (drawing should be shown both patterns are identical). 
the angular range between 10 and 7200 of the polar coordinates in claims 16 and 
the angular range between 100 and 900 of the polar coordinates in claims 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6, 13, 19-20 are objected to because of the following informalities:  
Claim 1, line 3 “circumferential edges” should read –the circumferential edges--.
Claim 1, lines 7-8 “the length” should read –a length--.
Claim 1, line 7 “the cutting disk” should read –the cutting disc--. Claims 19-20 have the same issues “disk”.
Claim 6, line 3 “the distance” should read –a distance--.
Claim 13, line 3, a space is needed between “15%” and “of”.
Claim 19, line 3 “circumferential edges” should read –the circumferential edges--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term of “the one or more deformation lines have a radial distance from the center of the cutting disk that increases along at least a part of the length of deformation line” (emphasis added) is unclear. Figure 2 shows a center or centre 20, but the deformation lines are not from the centre or center. Thus, it is unclear how the language “the center of the cutting disk” of this term should be interpreted.
Claim 6, line 2, the language “assume” used in the claim is unclear whether the lens shaped geometry is positively claimed or not. Claim 19 has the same issue “assume”.
Claim 6, the last sentence recites “the distance between the disc-shaped elements increases at least in part along the radial direction from the cutting edge towards the center of the cutting disc” (emphasis added) is unclear. Figure 1 shows a portion in the radial direction at the cutting edge and a portion in the radial direction at the centre 20 or center (see the “center” discussion above) have constant distances. Thus, this citation is unclear.
Claim 7 recites the limitation "different disc-shaped elements" in line 2. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. As seen in Figure 1, there are only two disc-shaped elements as required in claim 1, however, the language “different” prior “disc-shaped elements” is confusing whether it refers to new structures of the disc-shaped elements or new disc-shaped elements or different side of disc-shaped elements.
Claim 8, line 1 “the pattern of deformation lines” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this pattern or refers new pattern of deformation lines. And “deformation lines” are unclear whether they refer to the deformation lines of claims 1 and 7 or additional deformation lines. Claims 9 and 20 have the same issue of “the pattern of deformation lines”.
Claim 8, line 3 “an overlaying configuration” is indefinite because it is unclear whether it refers to the overlaying configuration of claim 7 or an additional overlaying configuration.
Claim 8, line 2 “the individual disc-shaped elements” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether they refer to the disc-shaped elements of claims 1 and 7 or additional individual disc-shaped elements. Claims 9 and 20 have the same issue “the individual disc-shaped elements”.
Claim 8, line 3 “they” is unclear whether the “they” refers to the deformation lines or the individual disc-shaped elements or mirror images.
Claim 8, line 3 “the assembly state” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this assembly state or refers new assembly state.
Claim 8, line 4 the language “but” in the term “but are offset with respect to each other by a predefined angle” is unclear. Claim 8, line the individual disc-shaped elements are mirror images of one another, however the term appears both individual disc-shaped elements are not mirror images of one another and conflict to the “mirror images”.
Claim 8, the last line, the language “offset” is unclear whether it refers the offset of the deformation lines of each disc-shaped element or the offset of the individual disc-shaped elements.
Claim 12, line 3 “the innermost edge” lacks antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this innermost edge or refers new innermost edge. And the term “said first end being located at the innermost edge” is unclear. Figure 2 shows the first end of the deformation line is at an intermediate circumferential limit 32, not the innermost edge 18. Therefore, it is unclear how this term should be interpreted.
In claim 15, regarding “preferably” in line 2, a broad range or limitation “at least 4 deformation lines” followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation “between 6 and 20 deformation lines” within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Regarding claims 16 and 18, the angular range between 10 and 7200 (10-900) is unclear.  The drawing is not shown this measurement. The specification does not clearly explain to understand where the angular measurement is taken in the deformation lines. Thus, the angular ranges of the polar coordinate of claims 15 and 18 are unclear. 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-13, 15-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujio (art of record, JPH02311260A and Translation).
Regarding claim 1, as best understood, Fujio shows a rotary cutting disc (see a first embodiment in figures 1-2) comprising:
two coaxial mutually opposed disc-shaped elements (2, 2, Figures 1-2) each having a circumferential edge, wherein the circumferential edges of the disc-shaped elements (Figure 1) are joined together (by means of viscoelastic resin 3, Figure 2) forming a cutting edge (5, Figure 1) of the cutting disc;
wherein each of the disc-shaped elements (2, 2, Figure 2) comprises one or more at least partly curved elongated deformation lines (a large number of wave grooves for cooling are formed in a spiral shape on both surfaces 2a and 2a as see in Figure 2 and Patent Translation, Para. 1, lines 53-54), wherein the one or more deformation lines have a radial distance from a portion approximate to the center  of the cutting disk (a multiple of spiral lines or grooves 2a are from a portion approximate to the center as seen in Figure 1 and  a cross section of grooves 2a in Figure 2) that increases along at least a part of the length of the deformation line (see the Patent, Para. 1, lines 53-54 of Translation recites “a spiral shape on both surfaces 2a and 2a” and Figure 1).
Regarding claim 7, as best understood, Fujio shows that the one or more deformation lines formed on different surfaces of the disc-shaped elements are arranged in an overlaying configuration (Figure 2, the grooves 2a are formed on both different surfaces of the discs 2 and in an overplaying configuration. See Applicant’s page 8 for “an overlaying configuration”).
Regarding claim 8, as best understood, Fujio shows that a pattern of deformation lines on each of the “individual” disc-shaped elements is mirror images of one another, such that they could be arranged in the overlaying configuration in a assembled state of the rotary cutting disc (Figure 2, each of top and bottom deformation lines of discs is mirror images), but the deformation lines on the disc-shaped elements are offset with respect to each other (adjacent grooves) by a predefined angle (see Figure 1, the top grooves 2a are offset to one adjacent to another by a predefined angle about 20 degree or each of grooves is spaced about 20 degrees on the same disc).
Regarding claim 9, as best understood, Fujio shows that a pattern of deformation lines as formed on the individual disc-shaped elements is identical (see Figures 1-2).
Regarding claim 10, Fujio shows that the one or more deformation lines are formed on an outer surface of the disc-shaped element not facing the opposed disc-shaped element (Figures 1-2).
Regarding claim 11, Fujio shows that said radial distance of the one or more deformation lines increases monotonically along the length of its deformation line (Figure 1).
Regarding claim 12, as best understood, Fujio shows that the deformation lines extend from a first end to a second end (Figure 1), said first end being located at a portion approximate to an innermost edge of the disc-shaped elements (an edge of a mounting hole 4, Figure 1).
Regarding claim 13, as best understood, Fujio shows that the second end of the deformation lines is located at a portion approximate to the cutting edge of the cutting disc (Figure 1).
Regarding claim 15, as best understood, Fujio shows that each of the disc-shaped elements has 6 and 20 deformation lines (Figure 1, there are 15 grooves).
Regarding claims 16 and 18, as best understood, Fujio shows that the deformation lines, when expressed in polar coordinates, cover an angular range between 100 and 900 along their length (see Figure 1, the grooves 2a are curved and covers an angular at least 100 because each groove covers at least few degrees and there are 15 grooves in total), wherein the value of the angle coordinates increases or decreases monotonically along the length of the deformation line.
Regarding claim 20, as best understood, Fujio shows the cutting rotary cutting disc (see all of the limitations as stated in claim 1 above) comprising: the two coaxial mutually opposed disc-shaped elements each having the circumferential edge, wherein circumferential edges of the disc-shaped elements are joined together forming the cutting edge of the cutting disc (see claim 1 above); Page 4 of 7Appl. No. 16/620,980
Reply to Office Action of June 28, 2021 wherein the each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines (grooves 2a, Figures 1-2), wherein the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases along at least a part of the length of the deformation line (Figure 1), 
wherein the pattern of deformation lines as formed on the individual disc-shaped elements is identical (see the discussion in claim 9 above and Figures 1-2), and 
wherein said radial distance of the one or more deformation lines increases monotonically along the length of the deformation line (see the discussion in claim 11 above and Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Hofmann et al (US 2003/0136242) hereinafter Hofmann.
Regarding claim 6, as best understood, Fujio shows that the disc- shaped elements are configured such that the disc-shaped elements are a lensPage 2 of 7Appl. No. 16/620,980-Reply to Office Action of June 28, 2021shaped geometry (Figures 1, both discs 2 appear to be identical shapes), however, Fujio fails to show the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards  the portion approximate to the center of the cutting disc.
Hofmann shows a rotary cutting disc (Figure 7) that two coaxial opposite disc-shaped elements (two coaxial saw blades 11, 11’, Figure 7), wherein the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion approximate to the center of the cutting disc (Figure 7) for receiving an elastic member (Para. 39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rotary cutting disc of Fujio to have the distance between the disc-shaped elements that increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion  approximate to the center of the cutting disc, as taught by Hofmann, since this is known for the same purpose of creating a cavity for receiving a material between two opposite disc-shaped elements.
Regarding claim 16, this is an alternative rejection, as best understood, the modified device of Fujio shows that the deformation lines, when expressed in polar coordinates, cover an angular between 10 and 7200 along their length (after modification, the two opposite disc elements are concave and the grooves are positioned on the concave shaped disc elements, thus the curve of grooves are on three directions X, Y, Z, the deformation line is at least 10), wherein the value of the angle coordinates increases or decreases monotonically along the length of the deformation line.
Regarding claim 18, this is an alternative rejection, as best understood, the modified device of Fujio shows all of the limitations as state in claim 16 above except that the angular range between 100 and 900.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the deformation lines cover any reasonable range, that expressed in a polar coordinate, including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on structures of the cutting disc and grooves arrangement for moving amount fluid requirement to cool the cutting disc to be manufactured.
Regarding claim 19, as best understood, the modified cutting disc of Fujio shows the cutting rotary cutting disc (see all of the limitations as stated in claim 1 above) comprising: the two coaxial mutually opposed disc-shaped elements each having the circumferential edge, wherein circumferential edges of the disc-shaped elements are joined together forming the cutting edge of the cutting disc (see claim 1 above); Page 4 of 7Appl. No. 16/620,980
Reply to Office Action of June 28, 2021 wherein the each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines (grooves 2a, Figures 1-2), wherein the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases along at least a part of the length of the deformation line (Figure 1), 
wherein the disc-shaped elements are separated by a separating element (3, Figure 2), and wherein one or both of the separating element and the disc-shaped elements are configured such that the disc-shaped elements have a lens-shaped geometry (Figure 1), wherein the distance between the disc-shaped elements increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion approximate to the center of the cutting disc (see the modification in claim 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        9/21/2021